[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff seeks to recover for personal injuries sustained in an accident on July 6, 1995. On that occasion she was a passenger in a motor vehicle owned by the defendant Connecticut Car Rental, Inc. and operated by one Wanda Crandall. CT Page 2883
Ms. Crandall was not sued and of the original defendants, the City of New Haven prevailed on its motion for summary judgment, and the claim against the Water Pollution Control Authority was withdrawn.
In order to recover from the defendant by virtue of its lease contract with Ms. Crandall, the plaintiff must show negligence on the part of Ms. Crandall. Pedevillano v. Bryon, 231 Conn. 265
(1994).
The accident occurred when the defendant's vehicle was driven over and into an open manhole, the cover having been removed at some time prior to the approach of the vehicle.
On cross examination, the plaintiff was asked about the operation by Ms. Crandall on the date in question. She responded that the operator was not speeding, there was nothing unusual in her behavior, there was nothing odd or careless in her behavior, and she did not feel she was in any danger.
This accident occurred at about 2 a.m. and there were street lights in the area. After the accident, the vehicle's operator walked backed to see what caused the accident and had to get close to the manhole to see the cover was missing.
There was no evidence of inattention, intoxication, or reckless driving on the part of the operator.
In the absence of proof of negligence on the part of the lessor, the defendant rental company, is not liable.
Judgment may enter for the defendant, Connecticut Car Rental, Inc.
Anthony V. DeMayo Judge Trial Referee